—Appeal by the People from an order of the County Court, Suffolk County (Weber, J.), dated May 28, 1999, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress physical evidence obtained from his vehicle.
Ordered that the order is affirmed.
Contrary to the defendant’s contention, the People’s notice of appeal was timely because there was no evidence as to the date on which the defendant, who was the prevailing party, served the order (see, CPL 460.10 [1] [a]; People v Washington, 86 NY2d 853).
The determination of the County Court, which had the advantage of seeing and hearing the witnesses, must be accorded great weight on appeal and will not be disturbed if it is supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Here, the People failed to prove that the defendant voluntarily consented to the search of his truck (see, People v Gonzalez, 39 NY2d 122). Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.